FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                      February 5, 2008
                         UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                    TENTH CIRCUIT



 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                           No. 07-4060
 AMBER TEMPEST YOUNG,                                  (D.C. No. 2:06-CR-37-TC)
                                                               (D. Utah)
           Defendant-Appellant.



                                 ORDER AND JUDGMENT*


Before BRISCOE, SEYMOUR, and LUCERO, Circuit Judges.



       Defendant-Appellant Amber Young entered a conditional plea of guilty to one

count of possession of methamphetamine with intent to distribute, in violation of 21

U.S.C. § 841(a)(1). A law enforcement officer discovered the methamphetamine in

question on Young’s person while executing a search warrant. Young moved to suppress

this evidence, arguing that a search of her person was beyond the scope of the warrant.

The district court denied this motion. We exercise jurisdiction pursuant to 28 U.S.C. §



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1291, and reverse and remand.

                                              I.

       During an ongoing narcotics investigation, Officer Brett Miller of the Taylorsville,

Utah police department learned from a confidential informant (CI) that Young was

involved in methamphetamine distribution. The CI said that he had purchased

methamphetamine from Young at her apartment, and that he had also seen Young travel

to other locations to conduct narcotics transactions. The CI claimed that Young would

personally transport the narcotics to these locations, and that when doing so, Young

would conceal them on her person.

       After receiving this information, Officer Miller arranged two controlled buys of

methamphetamine at Young’s apartment. During these controlled buys, Officer Miller

observed the CI enter Young’s apartment without drugs on his person and leave with bags

containing methamphetamine. The informant indicated that during these buys, he

observed larger quantities of methamphetamine in the apartment.

       Officer Miller prepared an affidavit in support of a warrant application and applied

for a search warrant. His affidavit related the information he received from the CI

concerning prior drug transactions, as well as his own knowledge concerning the two

controlled buys. Based on this affidavit, a judge of the Utah state district court issued a

search warrant on October 31, 2005. In pertinent part, the warrant stated that there was

probable cause to believe that evidence of narcotics distribution would be found:

       . . . (X) in the premises known as: 4696 S Sunstone Road apartment 199,

                                              2
       which is further described as being located in a multi family apartment
       building. The apartment is on the third floor and the door faces to the west,
       the numbers 199 are visible above the door and the numbers 4696 are
       displayed on the front of the building. To include all rooms, attics,
       basements, and other parts therein, the surrounding grounds, any garages,
       storage rooms, storage areas and trash containers of any kind located
       thereon where articles of evidence may reasonably be concealed.

       . . . on the persons known as: Amber Tempest Young, a Caucasian female,
       approximately 5’10” and 189 pounds, with blonde/strawberry hair and blue
       eyes, with a birth date of February 20th, 1981 . . . .

Search & Seizure Warrant, Aplt. Br., Appx. E, at 1. The command line of the warrant,

however, stated only that “YOU ARE THEREFORE COMMANDED . . . to make a

search of the above-named premises.” Id. at 2.1

       The following day, Officer Miller executed the warrant by stopping Young while

she was driving on the freeway, several miles from the apartment described in the

warrant. Officer Miller proceeded to search Young, and discovered 30 grams of

methamphetamine.2

       On February 1, 2006, a grand jury indicted Young for, among other things,

possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. §

841(a)(1). Young moved to suppress the drugs discovered during the search of her

person. In her motion, Young argued that the thrust of the warrant was to permit a search

       1
       The entire text of the warrant, along with its attachment, is attached to this Order
and Judgment as Appendix A.
       2
        While not apparent from the record, the parties stated upon questioning at oral
argument that Young’s apartment was never searched, and that the methamphetamine that
gave rise to the charges against Young was the methamphetamine found on Young’s
person as a result of the search challenged here.

                                             3
of her apartment, and that the warrant permitted law enforcement officers to search her

person only if she was at, or in close proximity to, her apartment. She specifically stated

that she was not challenging “the probable cause finding or the facial validity of the

warrant.” Memo. in Supp. of Mot. to Suppress, Vol. I, Doc. 35, at 4. As a result, Young

argued that the “good faith” exception to the exclusionary rule in United States v. Leon,

468 U.S. 897, 920 (1984), did not apply because she was challenging only Officer

Miller’s execution of the warrant as exceeding the scope of the warrant, and not the

warrant’s validity.

       The district court denied Young’s motion. In so doing, the court found that the

language of the warrant authorized a search of Young away from her apartment. The

court further held that while the ambiguity of the warrant’s language “raise[d] questions

about the validity of the warrant,” Officer Miller executed the warrant in good faith,

making it unnecessary to suppress the methamphetamine seized. Order & Memo.

Decision, Aplt. Br., Appx. C, at 4-6.

       Following the court’s ruling on her motion to suppress, Young pleaded guilty to

one count of possession of a controlled substance with intent to distribute. As a part of

the plea agreement, she reserved the right to appeal the denial of her motion to suppress.

                                             II.

       In reviewing the denial of a motion to suppress, we view the evidence in the light

most favorable to the government, and we accept the district court’s factual findings

unless they are clearly erroneous. United States v. McKerrell, 491 F.3d 1221, 1224-25

                                             4
(10th Cir. 2007). We review the ultimate determination of reasonableness under the

Fourth Amendment de novo. Id.

       On appeal, Young argues that the district court erred in denying her motion to

suppress for two reasons. First, she argues that the court erred in determining that the

warrant authorized a search of her person at a place other than the apartment named in the

warrant. Second, she argues that the court erred in holding that, even if the warrant was

invalid for some reason, the good faith exception to the exclusionary rule applied.

                                  a. Scope of the Warrant

       Search warrants must “particularly describ[e] the place to be searched, and the

persons or things to be seized.” U.S. Const. amend. IV. Young does not challenge the

validity of the warrant, or argue that it does not describe the places to be searched or

things to be seized with particularity. Instead, she contends that the search of her person

was beyond the scope of the warrant. Specifically, she claims that her person was not

“particularly described” in the warrant as one of the places to be searched, and that the

warrant only authorized a search of her person if she was at, or in close proximity to, the

apartment named in the warrant. The government disputes this interpretation of the

warrant and argues the district court’s more expansive view of the scope of the warrant is

the correct reading. The scope of a search warrant is a question of law that we review de

novo. United States v. Angelos, 433 F.3d 738, 745 (10th Cir. 2006). The scope of a

warrant is determined using “a standard of practical accuracy rather than technical

precision.” Id. (quoting United States v. Ortega-Jimenez, 232 F.3d 1325, 1328 (10th Cir.

                                              5
2000)). Such a “practical reading” of the warrant is permissible if a warrant’s terms are

disputed, as they are here. Id. at 746.

       The district court concluded that the warrant “purported on its face to authorize a

search of Ms. Young separate and apart from her apartment.” Order & Memo. Decision,

Aplt. Br., Appx. C, at 6. In reaching this conclusion, the court relied on the two

paragraphs in the warrant stating that there was probable cause to search the apartment

and to search Young. Because no language in these paragraphs “expressly conditioned

the permission to search [Young] on [her] presence” at the apartment, the court concluded

that no such condition existed, thereby distinguishing the cases on which Young relied.

Id. at 4. Neither the parties nor the district court specifically addressed the command line

of the warrant.

       On appeal, Young contends that “the warrant clearly only command[ed] a search

of Ms. Young’s residence.” Aplt. Br. at 14. She concedes that the warrant stated that

there was probable cause to believe that contraband or evidence of a crime would be

found on her person. However, she now points to the warrant’s command line, which

only authorized the searching officer “to make a search of the above-named premises.”

Search & Seizure Warrant, Aplt. Br., Appx. E, at 2 (emphasis added). According to

Young, because “[t]he plain meaning of premises does not include someone’s person,”

the warrant cannot reasonably be construed to permit a search of her person apart from

her residence. Aplt. Br. at 16.

       When the warrant is read in its entirety, we agree that the search of Young’s

                                             6
person was beyond the scope of the warrant. In both popular and legal usage, the term

“premises” refers to real property, not persons. See Webster’s Third New Int’l Dictionary

1789 (1993) (definition of “premise”); Black’s Law Dictionary 1180-81 (6th ed. 1990)

(“The term [“premises”] as used in a search warrant includes land, buildings, and

appurtenances thereto.”). In addition, the warrant itself uses the term “premises” to refer

specifically to Young’s apartment; Young, by comparison, is referred to as a “person”

earlier in the warrant. See Search & Seizure Warrant, Aplt. Br., Appx. E, at 1.

Particularly when viewed in light of this cross-reference, we believe that the term

“premises” in the command line refers to Young’s apartment, and not to Young.

       We acknowledge the possibility that the use of the term “premises” in the

command line was boilerplate, and that the omission of Young from the command line

was a mere oversight on the part of the Utah judge. We are hesitant to place too great an

emphasis on the command line of the warrant, standing alone, which threatens to value

technical precision over practical accuracy. Cf. Angelos, 433 F.3d at 745. We therefore

reaffirm that in reviewing a warrant, we should and do take into account all parts of the

warrant. United States v. Callwood, 66 F.3d 1110, 1113 (10th Cir. 1995). Our reading of

the command line as permitting only a search of the apartment, however, is strengthened

by reference to the affidavit Officer Miller submitted to the magistrate judge. See United

States v. Ortega-Jiminez, 232 F.3d 1325, 1329 (10th Cir. 2000) (“[A]n affidavit . . . may

be used to clarify with ‘practical accuracy’ the meaning of a disputed term in a warrant

when the same person is both affiant and executing officer.”). As the district court

                                             7
recognized, “the facts submitted to the magistrate in support of Officer Miller’s request

for a warrant to search Ms. Young are sparse.” Order & Memo. Decision, Aplt. Br.,

Appx. C, at 5. While Officer Miller’s CI claimed that he had both purchased

methamphetamine from Young and observed Young travel to other locations to conduct

narcotics transactions, the only information that Officer Miller’s subsequent investigation

corroborated was that narcotics transactions took place at Young’s apartment. Based on

this fact, it is entirely plausible that the magistrate judge who issued the warrant did not

find probable cause to search Young apart from her apartment, and that the omission of

Young’s person from the command line was intentional.

       We therefore conclude that the warrant permitted no more than a search of the

apartment, and that the search of Young several miles away from her apartment exceeded

the scope of the warrant. For purposes of this appeal, we need not address the

hypothetical question of whether Young could have been searched at her apartment, had

her apartment been searched pursuant to the warrant.

       The government argues that we should not address Young’s command-line

argument (that the search of Young’s person exceeded the scope of the command line)

because Young did not specifically raise this argument before the district court. Young

admittedly focused her argument before the district court on the more ambiguous part of

the warrant, the section describing where evidence was likely to be found. That Young

did not focus more attention on the command line does give us some pause. However,

the ultimate issue before the district court was the same issue now presented on appeal:

                                              8
whether the search of Young’s person exceeded the scope of the authority given by the

warrant.

       Before the district court, Young clearly articulated the basis of her objection to the

search, which was that the warrant only authorized a search of her apartment and not her

person. She argued that if the warrant authorized a search of her person, it only did so if

she was at or close to her apartment. The warrant in this case is not particularly complex

or confusing. It consists of only two pages and a one-page addendum. We see no way to

construe the warrant without considering the command line.3 It would require a

hypertechnical reading of Young’s arguments before the district court to conclude that

Young has waived any argument based on the command line. The question presented to

the district court was whether the search of Young’s person exceeded the scope of the

warrant—and the proper construction of the command line, as a part of the warrant, was

properly presented to the district court.

                                  b. Good Faith Exception

       The district court, having found that the search warrant permitted a search of



       3
         For this reason, the primary case cited by the government, United States v.
Mitchell, 783 F.2d 971 (10th Cir. 1986), is inapposite. In Mitchell, the defendant argued
before the trial court that evidence should be suppressed because the officers who
executed the warrant did not give adequate warning before breaking and entering the
premises. Id. at 973. On appeal, the defendant renewed that argument, and also made the
entirely new argument that the search exceeded the scope of the warrant. Id. Young, by
contrast, has made essentially the same argument. She is not proceeding on a new theory,
but has chosen to refocus on a different part of the warrant because the district court
apparently overlooked it.

                                              9
Young apart from her apartment, harbored doubts about the warrant’s validity.4 The court

thus proceeded to consider whether the good faith exception to the exclusionary rule

applied. Under this exception, exclusion of evidence is not an appropriate remedy “where

an officer acting with objective good faith has obtained a search warrant from a judge or

magistrate and acted within its scope, even though the search warrant was later deemed to

be invalid.” United States v. Herrera, 444 F.3d 1238, 1249 (10th Cir. 2006) (quoting

Leon, 468 U.S. at 920). However, if a warrant has been improperly executed, the good

faith exception will not save the ensuing search. Id.; see also United States v. Medlin,

798 F.2d 407, 410 (10th Cir. 1986) (explaining that the rationale for the exclusionary rule

is deterrence of police misconduct, and that “[u]nlike cases in which the police properly

execute an invalid warrant that they reasonably thought was valid, in cases of improper

execution there is police conduct that must be deterred.”). Because the validity of the

warrant is not challenged in this case, and because we have concluded that the warrant did

not authorize the search of Young’s person, we also conclude that Leon’s good faith

exception does not apply.

                                            III.

       The government contends that we should remand to the district court for further

factfinding “on the alternative grounds for affirmance that could be raised by the United

       4
        Young herself did not argue that the warrant was invalid if it authorized a search
of her person; the district court addressed this issue sua sponte. Its doubts apparently
stemmed from the belief that a warrant issued solely for the search of a person was
constitutionally suspect. See Tr. of Mot. Hr’g, Vol. III, Doc. 61, at 2 (“[I] can’t find
anything that allows separate search warrants of people.”).

                                            10
States.” Gov’t Br. at 7. The government argues that on remand, the district court could

determine (1) whether the warrant incorporated the warrant affidavit; and (2) whether the

search was justifiable as either a search incident to arrest, or as a Terry stop and frisk.

The government relies on cases providing that “[w]hen the record from the district court

is inadequate, leaving the court of appeals unable to resolve an issue, remand is an

appropriate alternative remedy.” Id. at 7-8 (citing United States v. Olivares-Rangel, 458

F.3d 1104, 1113 (10th Cir. 2006); United States v. Ramstad, 219 F.3d 1263, 1265 (10th

Cir. 2000)). However, a closer examination of those cases reveals that in both, the issue

for which there was an insufficient record was actually raised in the original proceeding.

This authority does not support the proposition that we may remand in order to permit the

government to make entirely new arguments in support of the district court’s ruling. We

therefore respectfully decline the government’s invitation to remand this case to the

district court for further factfinding.

                                              IV.

       We REVERSE the district court’s denial of Young’s motion to suppress and

REMAND for further proceedings.


                                                    Entered for the Court


                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                              11
APPENDIX A




    12
13
14